DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim  3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the examiner is going to treat the term “close” to mean, within the refrigerated compartment.
By virtue of dependency claim 4 is also rejected
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19542978 to Finkenauer et al., hereinafter referred to as Finkenauer (see English language translation provided herewith).
In reference to claim 1, Finkenauer discloses the claimed invention including:
A refrigerator, see figure 1, comprising: 
a cabinet (2), in which are defined a cooling chamber (b/b’) at a lower portion and a first storage compartment (1’)  and a second storage compartment (1) which are spaced side by side above the cooling chamber, see figure 5; and 
an evaporator (10), arranged in the cooling chamber (b/b’, see figure 5) and configured to cool an airflow entering the cooling chamber to form a cooled airflow, wherein at least one first return air inlet (8’) communicated with the cooling chamber (b/b’) is formed in a left sidewall of the first storage compartment (1’) such that a return airflow of the first storage compartment enters the cooling chamber to be cooled via the first return air inlet (8’, see figure 3); and 
at least one second return air inlet (8) communicated with the cooling chamber (b/b’) is formed in a right sidewall of the second storage compartment (1) such that a return airflow of the second storage compartment enters the cooling chamber to be cooled via the second return air inlet (8’, see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Finkenauer in view of US 2018/0087824 to Han et al., hereinafter referred to as Han.
In reference to claim 2, Finkenauer and Han disclose the claimed invention.
Finkenauer fails to disclose a water pan, arranged below the evaporator and having a first inclined portion, a second inclined portion, and a water outlet formed at a bottom junction of the first inclined portion and the second inclined portion, wherein the evaporator has a first evaporator portion abutting on the first inclined portion and a second evaporator portion abutting on the second inclined portion.
Han discloses that in the art of refrigerators that it is a known method to provide a a water pan (240), arranged below the evaporator (220) and having a first inclined portion (244 left side as viewed in figure 11), a second inclined portion (244 right side as viewed in figure 11), and a water outlet (at 295, see figure 18) formed at a bottom junction (246) of the first inclined portion (244 left) and the second inclined portion (244 right), wherein the evaporator has a first evaporator portion (220b)  abutting on the first 
In reference to claim 3, Finkenauer and Han disclose the claimed invention.
Note when Finkenauer figure 5, is modified to include the water pan of Han, the combination would result in a top of the first inclined portion is arranged close (relative to the entire cabinet) to the first return air inlet (8’) ; and a top of the second inclined portion is arranged close (relative to the entire cabinet) to the second return air inlet (8).
In reference to claim 4, Finkenauer and Han disclose the claimed invention.
Finkenauer fails to disclose a first top cover plate, arranged above the evaporator and having an inclined plane which is arranged corresponding to the first inclined portion with the first evaporator portion arranged therebetween; and a second top cover plate, arranged above the evaporator and having an inclined plane which is arranged 
However Han does teach a first top cover plate (213, left as viewed in figure 6), arranged above the evaporator  (220) and having an inclined plane which is arranged corresponding to the first inclined portion (240 left of figure 6) with the first evaporator portion (220 left) arranged therebetween; and a second top cover plate (213 right), arranged above the evaporator (220) and having an inclined plane which is arranged corresponding to the second inclined portion (240 right) with the second evaporator (220 right) portion arranged therebetween. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide an area for air to flow through the evaporator). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modifyFinkenauer by Han such that a first top cover plate, arranged above the evaporator and having an inclined plane which is arranged corresponding to the first inclined portion with the first evaporator portion arranged therebetween; and a second top cover plate, arranged above the evaporator and having an inclined plane which is arranged corresponding to the second inclined portion with the second evaporator portion arranged therebetween, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
In reference to claim 5, Finkenauer and Han disclose the claimed invention.
Finkenauer discloses an air supply duct (6), formed between the first storage compartment (1’) and the second storage compartment (1), wherein the air supply duct has at least one first air supply opening (7) communicated with the first storage compartment (1’) and at least one second air supply opening communicated with the second storage compartment (1) such that the cooled airflow is delivered to the first 
In reference to claim 6, Finkenauer and Han disclose the claimed invention.
Finkenauer discloses an air supply fan (9), configured to cause the cooled airflow to flow to the first storage compartment and/or the second storage compartment, see figures 3-5.
In reference to claim 11, Finkenauer and Han disclose the claimed invention.
Finkenauer fails to disclose both the first storage compartment and the second storage compartment are freezer compartments. However, the examiner takes Official Notice of the fact that providing freezer compartments in an apparatus disclosed as providing refrigeration to goods is capable of instant and unquestionable demonstration as being well-known as a mechanical expedient for freezing items for preservation. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Finkenauer such that both the first storage compartment and the second storage compartment are freezer compartments in order to provide freezing  temperatures to both storage compartments and freeze the contents for longer preservation.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims, 7-10 including the air supply fan is a cross-flow fan arranged between the first evaporator portion and the second evaporator portion, an air outlet of the cross-flow fan is communicated with the air supply duct, and the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763